Citation Nr: 0421080	
Decision Date: 08/02/04    Archive Date: 08/09/04	

DOCKET NO.  00-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for joint pain of the 
shoulders, elbows and left wrist, to include as due to an 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied the 
benefit sought on appeal.  The veteran, who had active 
service from July 1987 to May 1991, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  The Board returned the case to the RO for additional 
development in February and July 2003, and the case was 
subsequently returned to the Board.

The BVA decision dated in February 2003 denied service 
connection for right wrist pain.  While the issue of 
entitlement to service connection for headaches was before 
the Board at the time of the February and July 2003 
decisions, a rating decision dated in November 2003 granted 
service connection for tension headaches with migrainous 
features.  These matters are no longer before the Board.


REMAND


The Board is of the opinion that further evidentiary 
development is necessary in this case.  More specifically, 
the Board believes that further review of the record and a 
clarifying medical opinion is necessary in this case.  
Although the Board's most recent remand in July 2003 
requested further medical development in this case, the 
subsequent examination and medical opinion rendered in 
September 2003 raises additional medical questions that must 
be resolved prior to appellate review.  There also appears to 
be other VA medical records that are not associated with the 
claims file.  For example, a VA examination report dated in 
September 2003 refers to an EMG examination, but the report 
of that testing is not contained in the claims file.

In this case, the veteran essentially contends that he has 
joint pain of the shoulders, elbows and left wrist that arose 
following his service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  The veteran was 
afforded VA orthopedic and neurological examinations in May 
2003 which identified diagnosed disorders following the 
orthopedic examination and suggested a cervical spine 
etiology for the veteran's symptomatology following the 
neurological examination.  In the Board's July 2003 remand, 
the Board noted that neither examiner had offered an opinion 
as to whether those disorders were in any way related to 
service.  Following an additional examination in September 
2003, yet another disorder of the upper extremities was 
identified, specifically, transient numbness most consistent 
with a compressive ulnar neuropathy.  An addendum to that 
examination discounted the existence of some disorders 
diagnosed at the time of the May 2003 examinations, indicated 
that some did not account for the veteran's symptomatology 
and stated that some were not related to service.  For 
example, following the May 2003 examination, the veteran was 
diagnosed as having tenosynovitis of the shoulders, bilateral 
olecranon spurs and bilateral tennis elbows.  However, the 
more recent VA examination indicated that it was unlikely 
that the olecranon spurs were the cause of the shoulder, 
elbow and wrist pain since they did not involve the joint and 
arm and that it was unlikely that the veteran's pain was 
caused by tenosynovitis or tennis elbow.

Thus, while the May 2003 VA examinations appeared to suggest 
that the veteran's complaints and symptomatology were 
attributable to diagnosed disorders, the more recent VA 
examination indicates that some of the veteran's complaints 
of pain were not related to those diagnosed disorders.  
However, that examiner did not offer an opinion as to whether 
the veteran's joint pain complaints represented a chronic 
undiagnosed disability as contemplated by 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  As such, the Board believes that an 
additional clarifying opinion should be sought from the most 
recent VA examiner in order to more clearly delineate the 
etiology of the veteran's joint pain of the shoulders, elbows 
and left wrist and any relationship to service.

As a final matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  Unfortunately, the record before 
the Board does not contain notice to the veteran of the VCAA 
as required by 38 U.S.C.A. § 5103(a).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  The Board does acknowledge that the 
absence of such notice was not addressed by BVA decisions 
dated in February and July 2003.  In this regard, the Board 
observes that the February 2003 decision considered and 
denied a claim for service connection for right wrist pain 
and in that decision the Board pointed to other documents 
which were felt to essentially satisfy the notification 
requirements of the VCAA.  The Board also acknowledges that 
the veteran has been notified of the VCAA in connection with 
other claims.  Nevertheless, the United States Court of 
Appeals for Veterans Claims (Court) has subsequently strictly 
construed the notification provisions of the VCAA to require 
actual notice of the VCAA to the veteran.  Consequently, 
since this matter must be returned for further evidentiary 
development, this matter should be addressed.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the veteran when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied as they pertain 
to the issues in this appeal.  This 
includes providing notice of the VCAA to 
the veteran as required by 38 U.S.C.A. 
§ 5103(a).

2.  The RO should obtain and associate 
with the claims file additional VA 
treatment records pertaining to the 
veteran dated from October 2001 to the 
present date, including reports of any x-
rays and EMG testing.

3.  The case should be referred to the VA 
examiner who examined the veteran in 
September 2003 for purposes of this claim 
for additional clarifying medical 
opinion.  If that examiner is 
unavailable, the case should be referred 
to another suitably qualified examiner 
who should be asked to review the 
pertinent evidence in the claims file 
including service medical records and the 
reports of VA examinations conducted in 
2003, and to respond to the following:  

(a).  Are the veteran's complaints 
of joint pain in the shoulders, 
elbows and left wrist by history, 
physical examination and laboratory 
tests attributable to any known 
clinical diagnosis?

(b).  If the veteran's complaints of 
joint pain in the shoulders, elbows 
and left wrist are not attributable 
to any known clinical diagnoses, are 
the complaints of joint pain 
representative of a chronic 
disability resulting from an 
undiagnosed illness or a medically 
unexplained chronic multisystem 
illness? 

(c).  If the veteran's complaints of 
joint pain in the shoulders, elbows 
and left wrist are attributable to a 
known clinical diagnosis, is any 
such clinical diagnosis causally or 
etiologically related to the 
veteran's period of active service?  

If the examiner indicates that he is 
unable to respond to the above questions 
without additional examination of the 
veteran, the RO should ensure that such 
additional examination is accomplished.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


